Citation Nr: 0421862	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including anxiety, depression, and post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1976 to October 
1993.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from July 1999 and February 2002 decisions 
by the RO.  In July 1999, the RO denied the claim of service 
connection for a psychiatric disorder, characterized as 
depression as not well grounded.  In February 2002, the RO 
readjudicated and denied the claim, including anxiety and 
depression on a de novo basis.  Subsequently, the RO 
undertook additional development of the claim of PTSD based 
on sexual assault and denied the claim by rating action in 
August 2003.  

Although the issue on appeal was characterized by the RO as 
service connection for a psychiatric disorder, including 
anxiety and depression, the veteran asserts that the etiology 
of her psychiatric problems were due to personal assault.  
This point was addressed in the rating action of August 2002.  
The claim for PTSD has been properly developed and the 
veteran has been provided with the pertinent laws and 
regulations.  Therefore, the issue has been restated by the 
Board to reflect more accurately the nature of the veteran's 
claim.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no credible evidence that corroborates the 
veteran's statements regarding the occurrence of the claimed 
in-service sexual assault.  

3.  The veteran is not shown to have a psychiatric disorder, 
including anxiety, depression, and PTSD at present which is 
related to service.  




CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
including anxiety, depression, or PTSD due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f)(3), 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Act and implementing regulations 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.  This law also redefined 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VCAA is applicable in this case.  The Act 
and implementing regulations essentially provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In this case, the initial rating action of July 1999 was 
issued before the RO provided the veteran with notice of 
VCAA.  However, the issue was denied on the basis that the 
claim was not well grounded.  Subsequent to the issuance of 
an SOC in February 2000, the RO notified the veteran of the 
enactment of VCAA and initiated appropriate development under 
the new legislation.  The claim was then readjudicated on a 
de novo basis in February 2002.  The veteran was provided 
with the law and regulations pertaining to VCAA in the August 
2002 statement of the case and was scheduled for a 
videoconference hearing in June 2004, but failed to report.  
She did not contact VA to explain her absence or to request 
to be rescheduled for another hearing.  Furthermore, the 
veteran has not identified any additional evidence that is 
available but absent from the record.  

Thus, the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Accordingly, appellate review may proceed 
without prejudice to the appellant. 

Law and Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 2002).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2003); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), held that special consideration must be given to 
claims for PTSD based on sexual assault.  In particular, the 
Court held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  

An amendment to 38 C.F.R. § 3.304(f) was enacted, effective 
from March 7, 2002.  The regulatory changes were primarily 
directed at claims involving service connection for PTSD due 
to personal assault.  The changes in the regulation, as 
pertinent to this claim, provide as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (effective from March 7, 2002).  

In the instant case, the veteran was advised of the pertinent 
regulations for PTSD based on a personal assault and was 
afforded ample opportunity to provide evidence from "other" 
sources to substantiate her claim.  The veteran was also 
afforded a VA psychiatric examination for an opinion as to 
whether the evidence indicated that a personal assault 
occurred.  The Board finds that the RO has complied with the 
provisions of 38 C.F.R. § 3.304(f), and that the veteran 
would not be prejudiced by the Board completing appellate 
action at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

Initially, the Board notes that the veteran does not assert, 
nor does the evidence show that her claim for PTSD is based 
on combat exposure.  Where the claimed stressor is not 
related to combat, "credible supporting evidence" is 
required and "the appellant's testimony, by itself, cannot 
as a matter of law, establish the occurrence of a noncombat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The requisite additional evidence may be obtained 
from sources other than the veteran's service records.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 
228 (Fed. Cir. 1997) (table).  

The veteran contends that she has PTSD as a result of a 
sexual assault during military service.  Specifically, she 
asserts that she was sexually assaulted by a noncommissioned 
officer (NCO) sometime around 1978.  She asserts that during 
service, she was treated with antidepressants (Elavil and 
Pamelor) for depression while being treated for chronic 
headaches so as not to compromise her promising career.  She 
asserts that she told her husband about the rape, but that he 
was not very supportive and started running around with other 
women.  She recently reported that her ex-husband was dead.  

The service medical records show that the veteran was seen on 
numerous occasions for various maladies, including headaches.  
Prior to 1982, the records showed only occasional visits for 
headaches.  In May 1982, the veteran reported that she had 
headaches all of her life, but said that they had become 
worse over the past year.  She was treated with numerous 
medications, including Tylenol, Darvon, Inderol, Florinal, 
and Amitriptyline, many of which gave her little or no 
relief.  She underwent extensive evaluations, including a 
brain scan, EEG, and neurological and psychiatric 
examinations to determine the etiology of her headaches.  All 
clinical and diagnostic studies were normal and no specific 
cause was identified.  Although several diagnoses were 
offered, the predominant assessment was migraine headaches.  

A mental health progress note in March 1983 indicated that 
the veteran's records were reviewed and that there was no 
history of psychosis or psychiatric problems.  

An outpatient report in May 1983, indicated that the veteran 
was seen at the emergency room the day before for "nerves".  
She reported that she was doing better with Atarax, and 
appeared more stable.  The diagnosis was situational anxiety.  

The veteran was seen in the mental health clinic for 
evaluation of her chronic headaches in May 1984.  At that 
time, she denied any psychiatric problems and reported that 
Elavil was most effective in relieving her headache pain.  
Mental status examination was entirely normal and the 
diagnosis indicated no significant psychiatric disorder.  The 
remainder of her service medical records showed periodic 
treatment for chronic headaches with Elavil and, later, with 
Pamelor.  

On a Report of Medical History for separation from service in 
July 1993, the veteran specifically denied any history of 
depression or excessive worry or nervous trouble of any sort.  
She indicated that she had never been treated for a mental 
condition.  The examiner noted that the veteran had been 
referred to the mental health clinic for depression on one 
occasion in 1984, but that no pertinent psychiatric 
abnormalities were noted examination at that time.  

The veteran made no mention of any psychiatric problems on 
her original application for VA compensation benefits 
received in January 1994.  Likewise, no pertinent psychiatric 
abnormalities were noted on VA examinations in February and 
March 1994 or when examined by VA in April 1996.  

In May 1999, the veteran was admitted to a VA medical 
facility for depression.  At that time, she reported feeling 
"sad about a lot of things" and had been depressed for 
about a 11/2 years since being fired from her job with the 
county sheriff's department.  Her house had been foreclosed 
and she had filed for bankruptcy.  She specifically denied 
having any psychiatric problems prior to that time.  She also 
reported using cocaine about once a month since the fall of 
1997.  Urine drug screen and urinalysis were order, but not 
collected.  Her symptoms decreased with medications and she 
was medically and psychiatrically stable when discharged on 
the 8th day.  The diagnosis was depression, not otherwise 
specified.  

A letter from a VA clinical psychologist dated in January 
2001 indicated that the veteran had been in therapy since May 
1999.  The clinician indicated that the veteran initially 
avoided giving any information and reluctantly provided a 
history of the major traumas without much detail.  She was 
exposed to sexual harassment on repeated occasions and was 
raped twice during service.  She was treated for depression 
with antidepressants during service under the guise of 
chronic headaches so as not to compromise her career.  The 
psychologist indicated that the veteran suffered from 
anxiety, depression, and symptoms of PTSD.  

When examined by VA in May 2001, the examiner indicated that 
the claims file was not available for review.  The veteran 
reported that she first had problems with depression 
approximately 10 years ago when she was acting First Sergeant 
during service.  She was treated with Pamelor at that time, 
but was told that her depression was being documented as 
headaches because it would not look good to have depression 
in her record.  She denied the use of alcohol but reported 
that she used cocaine when she was "real depressed 
periodically."  She last used cocaine in April 2001.  The 
diagnoses included generalized anxiety disorder, major 
depressive disorder, and cocaine use.  

VA treatment records, associated with the claims file in 
November 2001, show that the veteran was seen on numerous 
occasions from May 1999 to November 2001.  In May 1999, the 
veteran reported that she was sexually abused as a child and 
sexually assaulted as an adult.  In July 2000, she reported 
that she had not been sexually abused as a child, but had 
been sexually assaulted in service and sexually harassed both 
in service and when working in the sheriff's department.  
Psychotherapy notes in October and December 2000, show that 
the veteran reported that she was raped on numerous occasions 
during service.  VA inpatient records in April 2001 indicated 
that the veteran had been using cocaine and crack cocaine 
frequently for several months prior to admission.  

A note from a VA physician at the mental health care services 
in June 2003 indicated that the veteran was treated for 
depression and anxiety with tricyclic antidepressant 
medications during service.  The physician indicated that 
while these medications could be used to treat migraine 
headaches, in her opinion, they were used primarily to treat 
the veteran's anxiety and depression.  

A VA outpatient report in June 2003, included the diagnosis 
of PTSD.  

On VA psychiatric examination in October 2003, the examiner 
indicated that the claims file was reviewed.  The examiner 
provided a detailed history of the veteran's complaints, 
symptoms, and treatment, an analysis of psychological 
testing, and included a discussion of his findings.  The 
tests administered included the Miller-Forensic Assessment of 
Symptoms test, Validity Scale, Milan Clinical Multi-Axial 
Inventory II, and Traumatic Symptoms Inventory.  The test 
results for psychiatric feigning both indicated some 
exaggerated or inconsistent reporting.  The Validity of 
reporting included endorsement of lying.  The examiner noted 
that the veteran's personality profile was marked by a strong 
tendency of reporting problems and complaints with little 
reporting of strengths.  Personality structure included 
features of schizotypal, schizoid, avoidant and dependant 
traits.  Clinical syndromes that were prominent included 
major depression, anxiety and somatic concerns.  Some thought 
disorder was indicated for traumatic stress reporting, and 
some questionable validity was found with reports that she 
looses her sense of taste and that one side of her body 
became numb.  Other test scales showed elevation of anxiety 
arousal and depression.  The diagnoses included major 
depression, recurrent, severe, with psychotic features; 
cocaine dependence, in remission, and personality disorder.  

The examiner indicated that the veteran's statements 
contained numerous unreliable reports.  For example, to 
conclude that she was treated for depression and not 
migraines in the early 1990's would require that she did not 
have migraine headaches and that the treating physician was 
misrepresenting his treatment to her in the record.  Other 
inconsistencies included the onset of her psychiatric 
condition.  Initially she stated that her depression began in 
the early 1990's.  Later, she said that she had her first 
break through in May 1999, and then reported the traumatic 
assault in October 2000.  The examiner stated that the 
credibility of the veteran's PTSD symptoms could not be 
established and that there was reason to question the 
credibility of the assault allegations.  He opined that the 
veteran had a significant psychiatric condition that was 
consistent with a major depression and included psychotic 
symptoms, possibly even some thought disorder, but that there 
was no credible evidence to relate her current psychiatric 
disorder to military service.  

Analysis

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the 
evidence does not support a finding of service connection for 
a psychiatric disorder, including anxiety, depression, or 
PTSD based on personal assault.  

Although the evidence includes several medical reports with 
diagnoses of PTSD, major depressive disorder, and anxiety, 
the diagnoses were based entirely on the veteran's self-
described history of personal assault in service.  However, 
the Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  

Except for a single episode of treatment for situational 
anxiety in May 1983, the service medical records show no 
complaints, treatment, or abnormalities referable to any 
psychiatric problems during service.  Although the report 
does not indicate the underlying reason for treatment, it 
would appear from the record that the episode may have been 
related to marriage problems as evidence by her subsequent 
statement in June 1983 when she reported that her marriage 
was unstable, that they had considered divorce, and that her 
husband was in counseling.  The record also shows that the 
veteran was divorced in March 1979.  In any event, contrary 
to the veteran's assertion that she was treated for 
depression in service, the service medical records showed no 
treatment or diagnosis for any psychiatric problems.  

The veteran's assertions that she was treated for depression 
under the guise of migraine headaches during service is 
without merit.  Treatment, particularly with antidepressants, 
without any record of symptoms, findings, or diagnosis is a 
significant breach of a physician's duty and is tantamount to 
malpractice.  Moreover, she has not offered any objective 
evidence to support her assertions.  

In this regard, the Board notes that the veteran's service 
performance evaluations, particularly around the time of the 
alleged rape, were exceptional.  In fact, her job performance 
evaluations during her entire career were consistently good.  
There is nothing in her military personnel or medical records 
that suggests any deterioration in work performance, change 
in her behavior, episodes of depression, panic attacks, or 
anxiety without an identifiable cause, or unexplained 
economic or social behavior changes.  The record shows that 
during her military career, she attained the rank of E-7 and 
was at one point, an acting First Sergeant.  

Additionally, the veteran specifically denied any problems 
with depression or excessive worry at the time of her 
retirement examination in July 1993.  The Board finds this 
significant in that she claims that the reason there were no 
psychiatric symptoms or treatment reported during service was 
because she did not want anything in her record that would 
impact negatively on her career.  Given that her military 
career was no longer at issue at separation, and the fact 
that she claims to have had psychiatric problems from the 
time of the alleged rape in 1978, there was no reason not to 
report her symptoms and problems at that time.  In fact, 
there was every reason to do so.  The fact that she made no 
mention of any psychiatric problems at separation, on her 
original application for VA compensation in January 1994 or 
when examined by VA February and March 1994, and April 1996 
weighs against her claim of having had psychiatric problems 
since 1978.  

The Board also notes several other inconsistencies in various 
statements by the veteran, particularly to medical care 
providers concerning her psychiatric problems and the alleged 
sexual assault, which raises serious questions as to her 
credibility.  

For example, when first seen for psychiatric problems in May 
1999, the veteran reported that her symptoms of depression 
began about a year and a half earlier and that she did not 
have any psychiatric problems prior to that time.  She 
reportedly was sad about many things, including the loss of 
her job, the foreclosure on her home, and having to file for 
bankruptcy.  It is interesting to note that she also reported 
using cocaine beginning in September 1997, only a few months 
before the onset of her depression, and the subsequent use of 
crack cocaine up until at least April 2001.  

During her initial hospitalization in May 1999, the veteran 
reported that she had been sexually abused as a child, and 
that she was sexually assaulted as an adult, but did not 
elaborate.  However, when seen by VA in July 2000, she 
specifically denied that she was sexually or physically 
abused as a child.  Similarly, when seen by VA in October and 
December 2000, the veteran reported that she was raped 
several times during service.  However, on her PTSD 
questionnaire in November 2002 she reported only one incident 
of rape.  

The veteran was examined by VA in October 2003 to determine 
the appropriate diagnosis and, if possible, etiology of her 
current psychiatric problems.  At that time, the claims file 
was reviewed, the veteran was administered a battery of 
psychological tests, and a detailed history of the veteran's 
symptoms and treatment was provided by the examiner.  The 
examiner concluded that the veteran had significant 
psychiatric problems.  However, he opined that there was no 
credible evidence to support the conclusion that her current 
psychiatric disorder was related to military service or to 
her claim of personal assault during service.  It was noted 
that two of the tests for feigning both indicated some 
exaggerated or inconsistent reporting, and that testing for 
validity included endorsement of lying.  The examiner 
concluded that there was no credible evidence to support the 
assertion that she was raped during service or any evidence 
to support a diagnosis of PTSD.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions of 
psychiatrists that alleged PTSD had its origins in service.  
This is particularly true where there has been a considerable 
passage of time between punitive stressful events recounted 
by a veteran and the onset of alleged PTSD.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. 
App. 406 (1991).  

In the absence of a verified stressor, the diagnosis of PTSD 
is not sufficient to support the claim.  An opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  See Cohen 10 Vet. App. at 145 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  
The only exception to this rule, namely an opinion pursuant 
to MANUAL M21-1, Part III, 5.14(c) that a personal assault 
occurred in service based on the presence of behavior changes 
at the time of the claimed incident, is not applicable as 
there is no evidence of such behavioral changes.  Inasmuch as 
there is no credible supporting evidence to corroborate the 
occurrence of the alleged non-combat (sexual assault) 
stressor, the veteran's claim is denied.  


ORDER

Service connection for a psychiatric disorder, including 
anxiety, depression, and PTSD is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



